211 S.W.3d 671 (2007)
STATE of Missouri, Respondent,
v.
Daniel L. DOERHOFF, Appellant.
No. WD 66740.
Missouri Court of Appeals, Western District.
January 23, 2007.
Daniel Doerhoff, Lone Jack, MO, pro se.
Teresa L. Hensley, Harrisonville, MO, for respondent.
*672 Before THOMAS H. NEWTON, Presiding Judge, PATRICIA BRECKENRIDGE, Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM.
Daniel Doerhoff appeals from his conviction for violation of § 304.015, RSMo (2000), for failing to park a non-moving vehicle as near the right-hand side of the highway as practicable, resulting in an accident. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).